Exhibit 10.60

AUTOCATH, Inc.

P.O. Box 620635

Woodside, CA 94062

October 21, 2002

Dan Wallace

Dear Dan:

Autocath, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your initial-title will be Director of Clinical Development, and
you will initially report to the Company’s :Chief Technical Officer. This is a
full-time position. By signing, this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$150,000 per year, payable in accordance with the Company’s standard payroll
schedule. In addition, you will receive a signing bonus of $5,000 upon the
commencement of your employment with the Company.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time.

4. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your ,employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

5. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and, benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your



--------------------------------------------------------------------------------

We hope .that you will accept our offer .to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the. enclosed
Proprietary Information and Inventions Agreement and returning them to me. As
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States.

If you have any questions, please call me at

 

Very truly yours, Autocath, Inc. By:  

/s/ Fred Moll

  Fred Moll   President and Chief Executive Officer

I have read and accept this employment offer:

 

/s/ Dan Wallace

Signature of Dan Wallace

Dated 11/6/2002

-Attachment

Exhibit A: Proprietary Information and Inventions Agreement